Appellate Case: 21-1087      Document: 010110696562     Date Filed: 06/14/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                            PUBLISH                           Tenth Circuit

                        UNITED STATES COURT OF APPEALS                       June 14, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  AMERICAN SOCIETY OF HOME
  INSPECTORS, INC.,

        Plaintiff Counterclaim Defendant-
        Appellee,

  and

  EXAMINATION BOARD OF
  PROFESSIONAL HOME INSPECTORS,

        Plaintiff,

  v.                                                         No. 21-1087

  INTERNATIONAL ASSOCIATION OF
  CERTIFIED HOME INSPECTORS,

         Defendant Counterclaimant-
         Appellant,

  and

  NICKIFOR GROMICKO, a/k/a Nick
  Gromicko,

          Defendant.
                          _________________________________

                       Appeal from the United States District Court
                               for the District of Colorado
                             (D.C. No. 1:18-CV-01559-RBJ)
                         _________________________________
Appellate Case: 21-1087    Document: 010110696562        Date Filed: 06/14/2022    Page: 2



 Matthew Furton, Locke Lord, Chicago, Illinois (Hannah Oswald, Locke Lord, Chicago,
 Illinois, and Frank Lopez, Glade Voogt Lopez & Smith PC, Denver, Colorado, with him
 on the briefs), for Defendant and Defendant Counterclaimant-Appellant.

 Robert S. Grabemann, Daspin & Aument LLP, Chicago, Illinois (Geoffrey N. Blue,
 Gessler Blue LLC, Greenwood Village, Colorado, with him on the brief), for Plaintiff
 and Plaintiff Counterclaim Defendant-Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, CARSON, and ROSSMAN, Circuit Judges.
                  _________________________________

 TYMKOVICH, Chief Judge.
                   _________________________________

       This appeal concerns a Lanham Act dispute between two national

 associations of home inspectors: the International Association of Certified Home

 Inspectors (InterNACHI) and the American Society of Home Inspectors (ASHI).

 The competing trade associations offer memberships to home inspectors, who

 typically inspect homes prior to home sales. Benefits of membership in

 InterNACHI and ASHI include online advertising to home buyers, educational

 resources, online training, and free services such as logo design.

       From 2015 to 2020, ASHI featured the following slogan on its website

 below its organizational logo: “American Society of Home Inspectors. Educated.

 Tested. Verified. Certified.”




 Contending this tagline misleads consumers, InterNACHI sued ASHI under the

 Lanham Act, 15 U.S.C. § 1125(a), which provides a private right of action against
                                            2
Appellate Case: 21-1087   Document: 010110696562       Date Filed: 06/14/2022    Page: 3



 any person who uses false or misleading statements in commercial advertising.

 InterNACHI claims ASHI’s tagline constitutes false advertising because it

 inaccurately portrays ASHI’s entire membership as being educated, tested,

 verified, and certified, even though its membership includes so-called “novice”

 inspectors who have yet to complete training or become certified. InterNACHI

 argues this misleading advertising and ASHI’s willingness to promote novice

 inspectors to the public caused InterNACHI to lose potential members and dues

 revenues.

       The district court granted summary judgment in favor of ASHI. The court

 concluded no reasonable jury could find that InterNACHI was injured by ASHI’s

 allegedly false commercial advertising.

       Exercising jurisdiction under 28 U.S.C. § 1291, we affirm. To prevail on

 its false advertising claim under the Lanham Act, InterNACHI must show that it

 suffered or is likely to suffer harm to a reputational or commercial interest

 resulting from ASHI’s false advertising. Because InterNACHI did not present

 any evidence from which a reasonable jury could find that InterNACHI was

 injured by ASHI’s slogan, the district court did not err in granting summary

 judgment for ASHI.

                                  I. Background

       InterNACHI and ASHI are competing national organizations that offer

 memberships to independent home inspectors. Currently, they are the only two


                                           3
Appellate Case: 21-1087   Document: 010110696562      Date Filed: 06/14/2022    Page: 4



 national home inspector associations, though many state-level home inspector

 associations exist.

       InterNACHI and ASHI offer similar benefits to members. Those benefits

 include advertising by geographical location on their websites, providing free

 online education and resources, and offering free logo designs. Members must

 pay monthly or yearly dues to maintain an active membership. ASHI has

 approximately 8,000 active members, and InterNACHI maintains a membership

 of over 24,000 home inspectors.

       ASHI has three membership classes: (1) associate, (2) inspector, and

 (3) certified inspector. ASHI requires no formal professional qualifications to

 join as an associate, but associates must complete the organization’s standards of

 practice and ethics modules within one year of joining the organization. To attain

 inspector or certified inspector status, a member must pass a national or state

 home inspector exam, conduct a specific number of home inspections, and submit

 home inspection reports for verification, in addition to completing the ASHI

 standards of practice and ethics modules. All ASHI members who have held their

 membership for one year or more are also required to complete continuing

 education requirements to maintain good standing.

       One of the benefits of ASHI membership is listing on ASHI’s “Find-an-

 Inspector” tool on its website. The tool allows prospective home buyers to search

 for an inspector by location and to view the inspector’s qualifications,

 membership level, and contact information. Users can view the criteria for

                                          4
Appellate Case: 21-1087   Document: 010110696562     Date Filed: 06/14/2022   Page: 5



 ASHI’s membership levels by clicking on the membership status next to the name

 of an inspector in the search results. Even though some ASHI associate home

 inspectors are novices and have never received training or conducted a home

 inspection, ASHI advertises all its members as home inspectors through its Find-

 an-Inspector search engine.

       InterNACHI is ASHI’s sole national competitor. 1 InterNACHI offers

 similar membership benefits as ASHI, including advertising home inspectors on

 its public website, free online education, and free logo design. But unlike ASHI,

 InterNACHI does not promote novice home inspectors to the public on its

 website.

       In 2019, ASHI sued InterNACHI and its founder, Nick Gromicko, for

 defamation. It alleged Gromicko made disparaging comments about ASHI in an

 online forum. 2 In response, InterNACHI filed a counterclaim against ASHI under

 Section 43(a) of the Lanham Act, alleging that ASHI’s tagline—“Educated.

 Tested. Verified. Certified.”—constitutes false advertising and deceives potential

 home buyers because not every ASHI inspector is educated, tested, verified, or

 certified. InterNACHI claims the misleading tagline harmed InterNACHI

 because novice inspectors were incentivized to join ASHI due to the


 1
   A third national home inspector association, the National Association of Home
 Inspectors, closed its doors in 2016.
 2
   The district court consolidated the ASHI case with a similar defamation suit
 brought by the Examination Board of Professional Home Inspectors (Exam
 Board) against InterNACHI and Gromicko.
                                         5
Appellate Case: 21-1087   Document: 010110696562       Date Filed: 06/14/2022   Page: 6



 organization’s willingness to advertise uncertified associate members as home

 inspectors through its Find-an-Inspector search engine.

       The parties filed cross motions for summary judgment. The district court

 granted summary judgment for ASHI on InterNACHI’s Lanham Act

 counterclaim. The court concluded that InterNACHI failed to show it was injured

 by ASHI’s tagline, as required for a Lanham Act false advertising claim. 3

                                   II. Analysis

       InterNACHI argues the district court erred by granting summary judgment

 for ASHI on InterNACHI’s Lanham Act claim. Specifically, InterNACHI claims

 the district court incorrectly (1) concluded no reasonable jury could find that

 InterNACHI was harmed by ASHI’s tagline; (2) refused to apply a presumption

 of harm for InterNACHI as a direct competitor; and (3) dismissed InterNACHI’s

 injunctive relief and disgorgement claims.

       Reviewing de novo, we affirm. See Sally Beauty Co., Inc. v. Beautyco,

 Inc., 304 F.3d 964, 971 (10th Cir. 2002). We agree with the district court that

 InterNACHI failed to present evidence that shows a commercial injury

 proximately caused by ASHI’s tagline.

       Under the Lanham Act, any person who makes false or misleading

 descriptions of fact in commercial advertising “shall be liable in a civil action by


 3
   The district court granted summary judgment for InterNACHI and Gromicko on
 ASHI’s defamation claim and related claims, as well as most of Exam Board’s
 claims. Exam Board later voluntarily dismissed its remaining claims against
 InterNACHI.
                                          6
Appellate Case: 21-1087   Document: 010110696562       Date Filed: 06/14/2022      Page: 7



 any person who believes that he or she is or is likely to be damaged by such act.”

 15 U.S.C. § 1125(a)(1)(B). “To invoke the Lanham Act’s cause of action for

 false advertising, a plaintiff must plead (and ultimately prove) an injury to a

 commercial interest in sales or business reputation proximately caused by the

 defendant’s misrepresentations.” Lexmark Int’l, Inc. v. Static Control

 Components, Inc., 572 U.S. 118, 140 (2014). A plaintiff bringing a Lanham Act

 claim “cannot obtain relief without evidence of injury.” Id.

       The district court concluded InterNACHI failed to prove injury or damages.

 InterNACHI challenges this conclusion and points to the following evidence to

 demonstrate injury: (1) a survey showing that consumers may be deceived by

 ASHI’s tagline; (2) a substantial increase in ASHI’s associate membership after

 ASHI posted the slogan on its website; and (3) a declaration by InterNACHI’s

 founder stating that ASHI’s slogan is harmful to InterNACHI. After a careful

 review of the record, we conclude this evidence fails to demonstrate that

 InterNACHI suffered “an injury to a commercial interest in reputation or sales.”

 See id. at 131–32.

       To support its Lanham Act claim, InterNACHI hired an expert to design

 and conduct a survey of consumers regarding ASHI’s slogan. The expert showed

 participants ASHI’s website and asked them whether ASHI’s tagline gives the

 impression that all home inspectors listed on ASHI’s website are educated, tested,

 verified, and certified. Based on the survey results, the expert determined that

 72.4% of the participants thought all home inspectors advertised on ASHI’s

                                           7
Appellate Case: 21-1087   Document: 010110696562      Date Filed: 06/14/2022   Page: 8



 website possessed the qualities described in the tagline. But after “accounting for

 guessing and other forms of survey noise,” the expert concluded the “net level of

 deception is 15.2%.” App., Vol. I at 161.

       While the survey results might be helpful in determining whether

 consumers have been deceived by ASHI’s tagline, the results do not shed any

 light on whether home inspectors are more likely to join ASHI instead of

 InterNACHI due to ASHI’s tagline. To show harm, InterNACHI must put forth

 evidence that ASHI’s tagline injured InterNACHI in some way. For example,

 InterNACHI could demonstrate that its revenue, membership, or website traffic

 declined after ASHI began using the tagline. But the record is devoid of any such

 evidence. InterNACHI has not identified a single home inspector who chose to

 join ASHI rather than InterNACHI due to ASHI’s tagline or willingness to hold

 uncertified inspectors out to the public as fully qualified. Thus, the survey of

 consumers does not demonstrate an injury to InterNACHI.

       Next, InterNACHI claims ASHI’s substantial increase in associate

 membership following implementation of the tagline shows an injury to

 InterNACHI. In the five years after ASHI began using the tagline, ASHI’s

 associate membership roughly doubled in size. Notwithstanding the fact that

 home inspectors are free to join both ASHI and InterNACHI, InterNACHI

 theorizes—again without evidence—that ASHI’s increase in membership harms

 InterNACHI because home inspectors would otherwise have joined InterNACHI

 instead of ASHI were it not for ASHI’s tagline.

                                          8
Appellate Case: 21-1087    Document: 010110696562     Date Filed: 06/14/2022   Page: 9



         We decline to infer harm to InterNACHI from ASHI’s increase in associate

 membership between 2015 and 2020.4 At best, the membership spike shows that

 ASHI benefitted from the tagline—though ASHI claims the increase in

 membership is attributable to other causes. For example, around the time ASHI

 began using the tagline, ASHI also started offering reduced and free memberships

 to students. Additionally, ASHI issued memberships to former members of the

 National Association of Home Inspectors, the national home inspector association

 that shut down in 2016.

         Regardless of the cause of ASHI’s membership increase, InterNACHI

 supplies no evidence that its own membership levels were affected by ASHI’s

 tagline. In fact, some of InterNACHI’s evidence cuts in the opposite direction.

 For instance, InterNACHI presented a 2016 email from ASHI’s former president

 explaining that his son—an aspiring but uncertified home inspector—joined

 InterNACHI due to its superior online education resources. His son even said

 that “he can see why so many join [InterNACHI] when they are looking at getting

 in the [home inspector] profession.” App., Vol. I at 219. This evidence further

 weakens InterNACHI’s claim that ASHI’s false tagline lured novice home

 inspectors away from InterNACHI.

         Lastly, InterNACHI claims that a declaration by its founder, Nick

 Gromicko, in which he alleges harm to InterNACHI caused by ASHI’s tagline, is



 4
     ASHI removed the tagline from its website in April 2020.
                                          9
Appellate Case: 21-1087   Document: 010110696562       Date Filed: 06/14/2022    Page: 10



  sufficient to survive summary judgment. In his declaration, Gromicko stated that

  ASHI’s “use of th[e] slogan in connection with the Find an Inspector tool is

  harmful to InterNACHI.” Id. at 152. Gromicko does not explain why the slogan

  is harmful to InterNACHI, nor does he offer any factual support for his claim that

  the slogan injured InterNACHI.

        InterNACHI cannot rely on an unsupported and conclusory assertion to

  establish injury. At the summary judgment stage, InterNACHI must do more than

  merely speculate that it has been harmed—it must provide evidence from which a

  reasonable jury could conclude that an injury to InterNACHI has occurred. See

  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986) (“[T]here is no issue

  for trial unless there is sufficient evidence favoring the nonmoving party for a

  jury to return a verdict for that party.”); Conaway v. Smith, 853 F.2d 789, 794

  (10th Cir. 1988) (“In a response to a motion for summary judgment, a party

  cannot rest on ignorance of facts, on speculation, or on suspicion and may not

  escape summary judgment in the mere hope that something will turn up at trial.”).

        In short, InterNACHI has failed to identify a genuine issue of material fact

  that ASHI’s tagline injured InterNACHI. Even though ASHI’s tagline was in

  place on ASHI’s website for nearly five years, InterNACHI has provided no

  evidence that it was harmed during that time. Summary judgment is therefore

  appropriate.

        To be clear, we are not faulting InterNACHI for failing to provide a

  quantum of damages. This level of specificity is not required at the summary

                                          10
Appellate Case: 21-1087   Document: 010110696562     Date Filed: 06/14/2022     Page: 11



  judgment stage. The problem is that instead of putting forth any evidence

  demonstrating that it was injured by ASHI’s tagline, InterNACHI relies solely on

  speculation and conjecture to establish harm. Based on this lack of evidence, no

  reasonable jury could conclude that InterNACHI was injured by ASHI’s tagline. 5

        InterNACHI argues that even if it has not demonstrated an injury to a

  commercial interest, we should presume harm because InterNACHI is ASHI’s

  sole competitor in the national home inspector market. The district court rejected

  this argument, explaining that a direct competitor must still produce “some

  evidence of causation and injury” and cannot “rely entirely on a presumption

  based on competition.” App., Vol. II at 322 (quoting Gen. Steel Domestic Sales,

  LLC v. Chumley, 129 F. Supp. 3d 1158, 1178–79 (D. Colo. 2015)). 6




  5
    The lack of evidence of injury also dooms InterNACHI’s injunctive relief
  claim. To enjoin ASHI’s use of the tagline, InterNACHI must show a likelihood
  of harm, which InterNACHI has failed to do. See Lexmark, 572 U.S. at 135 (a
  plaintiff may be entitled to injunctive relief under the Lanham Act “assuming it
  can prove a likelihood of future injury”).
  6
    The district court also declined to presume harm because InterNACHI “admit[s]
  that the associates who joined ASHI might not have been welcome at
  InterNACHI even if they had wanted to join.” App., Vol. II at 323. Based on
  this admission, the district court concluded that “ASHI was the only membership
  service in this two-player market that would allow novice home inspectors to gain
  experience and be advertised to homeowners prior to certification.” Id.
  InterNACHI argues that the district court erred in reaching this conclusion
  because InterNACHI never stated that it does not welcome novice home
  inspectors. On the contrary, InterNACHI says it encourages novices to join its
  association—it simply does not advertise novices to the public on its website.
  After a review of the record, we agree with InterNACHI that it never stated it
  does not offer memberships to uncertified home inspectors.
                                          11
Appellate Case: 21-1087    Document: 010110696562       Date Filed: 06/14/2022   Page: 12



        True, we have noted in dicta that other circuits have allowed “a factfinder

  to presume injury caused by representations which are literally false or

  demonstrably deceptive” in Lanham Act cases. See Hutchinson v. Pfeil, 211 F.3d

  515, 522 (10th Cir. 2000). But we ultimately declined to apply the presumption

  in Hutchinson in part because “the presumption is properly limited to

  circumstances in which injury would . . . likely flow from the defendant’s

  objectionable statements.” Id. Those circumstances might include “when the

  defendant has explicitly compared its product to the plaintiff’s or the plaintiff is

  an obvious competitor with respect to the misrepresented product.” Id.

        InterNACHI contends it is entitled to a presumption of harm because it

  directly competes with ASHI for home inspector memberships. We disagree for

  two reasons.

        First, the fact that InterNACHI is ASHI’s competitor is insufficient on its

  own to apply a presumption of harm. InterNACHI still must show that “injury

  would . . . likely flow” from ASHI’s tagline. See id. To hold otherwise would

  mean that “a plaintiff might enjoy a windfall from a speculative award of

  damages by simply being a competitor in the same market.” Porous Media Corp.

  v. Pall Corp., 110 F.3d 1329, 1334 (8th Cir. 1997). While we may presume harm

  in certain cases—such as those where a business compares its product to that of

  its direct competitor or disparages its direct competitor’s product in an

  advertisement—we will not apply the presumption of harm based solely on the

  fact that the plaintiff and defendant are in competition with each other. Here,

                                           12
Appellate Case: 21-1087   Document: 010110696562      Date Filed: 06/14/2022   Page: 13



  ASHI’s tagline does not reference InterNACHI or disparage InterNACHI

  memberships. Rather, ASHI’s tagline consists of four words without any context:

  “Educated. Tested. Verified. Certified.” As explained above, InterNACHI has

  failed to show how these words are likely to cause injury to InterNACHI.

        Second, although ASHI and InterNACHI are competitors, home inspectors

  are free to join both associations. Inspectors may also join one of the many state-

  specific home inspector associations. As the Executive Director of ASHI

  explained, “[H]istorically many ASHI members also belong to InterNACHI or

  another home inspector association.” App., Vol. II at 284. Because members can

  and do belong to both organizations, we cannot presume that any gain in ASHI’s

  membership due to false advertising is necessarily InterNACHI’s loss.

        In sum, a rational jury could not find that InterNACHI suffered or is likely

  to suffer a commercial or reputational injury because of ASHI’s tagline. Thus,

  the district court did not err when it granted summary judgment in favor of ASHI.

                                  III. Conclusion

        For the foregoing reasons, we AFFIRM the district court’s grant of

  summary judgment in favor of ASHI.




                                          13